655 S.E.2d 839 (2007)
In the Matter of M.R.S., L.N.S., Minor Children.
appealed by Mother.
No. 528P07.
Supreme Court of North Carolina.
December 6, 2007.
Richard E. Jester, for Mother.
Lauren Vaughn, Charlotte, for Iredell County DSS.
Holly Groce, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed by Respondent on the 30th day of October 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of December 2007."